DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-8, 10-21 and 24-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 10-16 are allowed because none of the prior art of record 
discloses or suggests the first message indicating a maximum duration of an interval in the standby phase, wherein no power signal is provided by the power transmitter during the interval, in combination with the remaining claimed features.
Claims 17-21 are allowed because none of the prior art of record discloses or 
suggests the first message indicating a maximum duration of an interval in the standby phase, wherein no power signal is provided by the power transmitter during the interval, in combination with the remaining claimed features.
	Claims 24-27 are allowed because none of the prior art of record discloses or suggests a power receiver circuit for an inductive power transfer system, comprising:  a power circuit, wherein the power circuit is arranged to extract power from a wireless power signal when in a power transfer phase; a transmitter circuit, wherein the transmitter circuit is arranged to transmit a first message to a power transmitter, wherein the first message comprises standby power signal requirement for the wireless power signal during a standby phase; and a receiver circuit, wherein the receiver circuit is arranged to receive the power signal when in the standby phase, in combination with the remaining claimed features.
	Claim 28 is allowed because none of the prior art of record discloses or suggests receiving a first message comprising a standby power signal requirement for the power signal during a standby phase; and providing the power signal in accordance with the standby power signal requirement during the standby phase, wherein the power receiver charges an internal energy store from the power signal during the standby phase, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 8-9, filed July 13, 2022, with respect to the rejection of claim 23 under 35 U.S.C. 102(b) have been fully considered and are persuasive.  The rejection of claim 23 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836